United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Camarillo, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Steven E. Brown, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-808
Issued: August 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2014 appellant, through her representative, filed a timely appeal from
the February 3, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied her claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained an occupational disease in the performance of
duty.
FACTUAL HISTORY
On December 18, 2012 appellant, a 49-year-old rural mail carrier, filed an occupational
disease claim alleging that she developed neck and upper extremity conditions as a result of the
physical demands of her position. She described the activities she performed from 1990 to 2011,
1

5 U.S.C. § 8101 et seq.

which she stated had taken a toll on her shoulders, elbows, wrists and hands and exacerbated her
neck symptoms.2
In a decision dated February 21, 2013, OWCP denied appellant’s claim.
Appellant requested reconsideration and clarified her activities since stopping work in
December 2011.
Dr. John M. Larsen, the attending Board-certified orthopedic surgeon, noted appellant’s
injuries in 1999 (cervical/lumbar) and 2011 (right biceps). He reviewed medical records
regarding the occupational injury she described as beginning in 1990 and ending in 2011.
Dr. Larsen noted that the medical records clearly documented the history that appellant had told
him. They documented industrial causation with respect to her upper extremity problems.
Dr. Larsen noted the repetitive activities appellant performed as a letter carrier. “As such, I
believe that [appellant] on a continuous trauma basis while working as a letter carrier over a long
period of time, injured her neck, left shoulder, right shoulder, left elbow, left wrist, right elbow
and right first carpometacarpal joint.”
Dr. Larsen examined appellant in April 2013 and reiterated his belief that there was
evidence of causation regarding her continuous trauma injury from her federal employment.
In a decision dated June 10, 2013, OWCP reviewed the merits of appellant’s case and
modified the basis of its denial. It found that the evidence supported that she performed various
rural letter carrier duties from 1990 to December 2011 that required the use of her hands, wrists,
elbows and shoulders. OWCP found, however, that none of the medical evidence provided a
rationalized opinion on causal relationship. Although Dr. Larsen believed that appellant
sustained upper extremity conditions over the course of her federal employment, he did not
outline the specific conditions that he believed were caused by her employment.
Appellant again requested reconsideration and submitted a June 14, 2013 report from
Dr. Larsen, who described the physical demands of her postal position, with some attention to
how her short stature affected these demands. Dr. Larsen explained that the overuse injury
caused by the activities required to deliver mail were superimposed on the problems she already
had due to casing the mail. “These two added together put tremendous stress and strains on her
neck, left shoulder, bilateral elbows, bilateral wrists and bilateral thumbs overall more than a
20-year time period.” Dr. Larsen found that the repetitive motion of the neck and the prolonged
above-shoulder-level gaze that occurred primarily with casing and to a lesser degree while
delivering mail, led to an aggravation of appellant’s cervical condition. Further, the repetitive
reaching and prolonged above-shoulder-level activities she performed over more than 20 years
while casing and to a lesser extent while delivering mail, led to bursitis and acromioclavicular
(AC) joint symptoms. Also, the repetitive sorting and grasping required to case mail and to a
lesser extent to deliver mail, led to the tendinitis and neuropathy about appellant’s elbows and
wrists and the degeneration of the first carpometacarpal joint. “In summary then, it is clear to me
as a practicing orthopedic surgeon, that the patient’s neck, left shoulder, bilateral elbows,
2

Appellant indicated that she had right rotator cuff surgery in July 2012. She also indicated that OWCP had
accepted right carpal tunnel syndrome and cervicalgia under OWCP File No. xxxxxx296.

2

bilateral writs and bilateral thumbs were injured on a continuous trauma basis by the activities
which I have described which she performed for more than 20 years while working for the
[employing establishment].”
OWCP received a copy of Dr. Larsen’s January 18, 2013 report, which first addressed
appellant’s new claim for injuries sustained on a continuous trauma basis. Dr. Larsen noted that
she developed pain in her neck, left shoulder, bilateral elbows and wrists during the course of her
federal employment. Appellant attributed this to the repetitive sorting of up to 2,000 letters per
day and casing up to 1,000 magazines and other forms in a case that reached up to six feet in
height, which required repetitive overhead reaching. She also attributed the pain to prolonged
and repetitive driving, carrying a mailbag on her shoulders while walking and delivering mail to
residents. Dr. Larsen noted right shoulder surgery in 2012 for a previous injury, after which
appellant compensated by using her left arm more, which caused increasing pain in her left
shoulder and neck.
Dr. Larsen described his findings and his diagnoses.3 He reviewed the information
appellant provided regarding the activities that she performed on a daily basis over many years,
“and there are activities which did cause these problems [appellant’s] has complained of.” As
examples, Dr. Larsen described how casing mail required repetitive motion of the neck and
prolonged above-head-level activity and at only five foot one, she had to look up many hundreds
of times a day, which led to an overused injury to her neck. When she cased mail, appellant held
it in her left hand and the continuous slotting of the mail with her right hand led to tendinitis and
neuritis in both of her hands. “The carpometacarpal joint arthrosis in both of [appellant’s] hands
was caused by these activities as well.” Dr. Larsen also described how delivering mail required
continuous and repetitive activities with her upper extremities as she drove, grabbed the mail,
opened the mailboxes and placed the mail into the boxes, which led to the problems she had with
her neck, left shoulder, left elbow, left wrist, right elbow and right hand.
Dr. Larsen added that the treatment appellant received in earlier years for her disorder
substantiated the causation regarding her injury. He found no nonindustrial issue of causation.
Thus, Dr. Larsen opined that the industrial injury appellant described was valid.
In a decision dated February 3, 2014, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision. It found that Dr. Larsen failed to adequately explain
how her duties resulted in the diagnosed conditions.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 An employee seeking benefits under FECA
3

Right shoulder pain, stiffness and weakness status post arthroscopic rotator cuff repair/subacromial
decompression/Mumford; postoperative right carpal tunnel syndrome; exacerbation of preexisting cervical
condition; left shoulder bursitis with AC joint symptoms; left tennis elbow with radial tunnel syndrome; left first
carpometacarpal joint pain; left carpal tunnel syndrome; right tennis elbow and radial tunnel syndrome; right first
carpometacarpal joint pain.
4

5 U.S.C. § 8102(a).

3

has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.5
Causal relationship is a medical issue6 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,7 must be
one of reasonable medical certainty8 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.9
ANALYSIS
OWCP accepted that appellant performed various duties as a rural letter carrier from
1990 to December 2011, duties that required the use of her hands, wrists, elbows and shoulders.
Appellant established that she experienced occupational exposures occurring at the time, place
and in the manner alleged.
Dr. Larsen, the attending orthopedic surgeon, demonstrated his understanding of the
physical demands of these duties. He described how appellant cased and delivered mail.
Dr. Larsen also reviewed previous medical reports. He diagnosed left shoulder bursitis, bilateral
tennis elbow with radial tunnel syndrome and left carpal tunnel syndrome. Dr. Larsen attributed
these conditions to the repetitive activities appellant’s performed as a letter carrier over a
prolonged period of time.
The Board finds that Dr. Larsen based his opinion on a proper factual and medical
history. He also expressed his opinion to a reasonable medical certainty. Dr. Larsen did not
equivocate or signify any doubt about the causal relationship between appellant’s duties at work
and her diagnosed medical conditions.
With respect to medical rationale, Dr. Larsen observed that appellant had performed
repetitive activities as a letter carrier over a prolonged period of time. He concluded that she had
sustained injuries on a continuous trauma basis. Dr. Larsen noted no nonindustrial issue of
causation. Although he did not describe how repetitive motion or overuse can inflame or swell
tissues surrounding peripheral nerves or joints, Dr. Larsen’s familiarity with the physical
demands of appellant’s particular duties and how she performed them over time, together with
5

John J. Carlone, 41 ECAB 354 (1989).

6

Mary J. Briggs, 37 ECAB 578 (1986).

7

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

See Morris Scanlon, 11 ECAB 384, 385 (1960).

9

See William E. Enright, 31 ECAB 426, 430 (1980).

4

the fact that OWCP has already accepted an employment-related right carpal tunnel syndrome
under another claim, leads the Board to find that his medical rationale is sufficiently supportive
of her occupational disease claim to require further development of the medical evidence.10 The
Board will set aside OWCP’s September 5, 2013 decision in part and remand the case for further
development and a de novo decision on this aspect of appellant’s claim.
As for appellant’s preexisting cervical condition and bilateral first carpometacarpal joint
arthrosis, Dr. Larsen did not explain how appellant’s duties caused or exacerbated any arthrosis
or degenerative changes nor did he explain what objective findings documented an exacerbation
caused by employment, as opposed to the natural progression of the disease. As such,
Dr. Larsen’s opinion does not establish that these conditions are causally related to the duties
appellant’s performed as a letter carrier. Her medical rationale is insufficient to discharge
appellant’s burden of proof with respect to these conditions. Accordingly, the Board will affirm
OWCP’s September 5, 2013 decision in part.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a neck or first carpometacarpal joint condition in the performance of duty. The Board
finds that this case is not in posture for decision with respect to her repetitive motion injuries.

10

John J. Carlone, supra note 5 (remanding the case for further development of the medical evidence given the
uncontroverted inference of causal relationship).

5

ORDER
IT IS HEREBY ORDERED THAT the September 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further action.
Issued: August 15, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

